                               Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 1 of 14
AO 106 (Rev. 01/09) Applicauon for a Search Warrant


                                                         UNITED STATES DISTRICT COURT
                                                                                        for the
                                                                              Western District of New York

                          J n the Matter ofthe Search of                                                )
        (IJnejly tktcnbt dHl pro/�rty to btt srarcMd or idcn1,Jy tl.e perMH, by nan1t a11d oddrtli)
                                                                                                        )
Account jaybirdchest@gmail.com, stored at                                                               )                 Case No. 20-MJ-749
premises owned, maintained, controlled, or                                                              )
                                                                                                        )
operated by Google, LLC, a company located at                                                           )
1600 Amphitheatre Parkway, Mountain View,                                                               )
California 94043                                                                                        )

                                                       APPLICATION FOR A SEARCH WARRANT
        l, Barry Couch, Special Agent, FBI, a federal law enforcement officer, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property located in
the Western District of New York (tdemify ,,,, p,,rson or describe property 10 be Starched and gil-e IIS locotlon): The account
jaybirdchest@gmail.com, stored at premises owned, maintained, controlled, or operated by Google, LLC, a company
located at 1600 Amphitheatre Parkway, Mountain View, California 94043, as further described in Attachment A.
        The person or property to be searched, described above, is believed to conceal (identify the person or describe the
                      See Attachment B for the Evidence to be Seized, all of which are evidence,
property to be seized):
contraband, fruits, and instrumentalities of violations of Title 18 United States Code, Section
2252A(a)(5)(B). and all of which are more fully described in the application and affidavit filed in support
of this warrant, the allegations of which are adopted and incorporated by reference as if fully set forth
herein.
The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
            _x_ evidence ofa crime;
            _X_ contraband. fruits of crime, or other items illegally possessed;
            _X_ property designed for use, intended for use, or used in committing a crime;
            __ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of..1L U.S.C. § 2252A(a)(S)(B), and the application is based on these facts which
are continued on the attached sheet.

                    D Delayed notice of_ days (give exact ending date if more than 30 days: ______, is
            requested under 18 U.S.C. § 3103a, the bas;s ofwh,set                    hed sheet.
                                                                   w:
                                                                                                                    Applicant's signature

                                                                                                            Barry Couch. Special Agent. F.B.l.
                                                                                                                     Printed name and title

Application submitted by email/pdf and attested to me and before me as true and accurate by telephone consistent with
Fed.R.Crim.P. 4.1 and 41 (d)(3).

Date:         October 14, 2020
                                                                                                                         Judge's signature

City and state:                      Rochester, New York                                              Hon. Mark W. Pedersen, United States Magistrate Judge
                                                                                                                     Printed name and title
Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 2 of 14
Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 3 of 14
Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 4 of 14
Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 5 of 14
Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 6 of 14
Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 7 of 14
Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 8 of 14
Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 9 of 14
       Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 10 of 14




14th
        Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 11 of 14




                                     ATTACHMENT A

                             PROPERTY TO BE SEARCHED

       This warrant is directed to Google, LLC (the “Service Provider”), headquartered at
1600 Amphitheatre Parkway, Mountain View, California 94043, and applies to all content
and other information within the Service Provider’s possession, custody, or control associated
with the account jaybirdchest@gmail.com (the “Subject Account”).

       A law enforcement officer will serve this warrant by transmitting it via email or another
appropriate manner to the Service Provider. The Service Provider is directed to produce to the
law enforcement officer an electronic copy of the information specified in Attachment B,
Section I. Upon receipt of the production, law enforcement personnel will review the
information for items falling within the categories specified in Attachment B, Section II.
            Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 12 of 14




                                       ATTACHMENT B

                      ITEMS TO BE SEARCHED FOR AND SEIZED

I.     Information to be disclosed by Google (the “Service Provider”)

       To the extent within the Service Provider’s possession, custody, or control, regardless
of whether such information is located within or outside of the United States, and including
any communications, records, files, logs, or information that has been deleted but is still
available to the Service Provider, or has been preserved pursuant to a request made under 18
U.S.C. § 2703(f) on or about September 29, 2020, the Service Provider is required to disclose
the following information to the government for the Subject Account, as defined in
Attachment A:

        a.     The contents of all text messages, voicemails, recorded calls, emails, and chat
messages associated with the account, including stored or preserved copies of chat logs, emails
sent to and from the account, draft communications, the source and destination addresses
associated with each communication, the date and time at which each communication was
sent, and the size and length of each communication;

       b.      All records or other information regarding the identification of the account
subscriber and/or user(s), to include full name, physical address, telephone numbers and
other identifiers, records of session times and durations, the date on which the account was
created, the length of service, the IP address used to register the account, login IP addresses
associated with session times and dates, account status, alternative email addresses provided
during registration, methods of connecting, log files, and means and source of payment
(including any credit or bank account number);

      c.   All device information associated with the account to include, but not limited
by, IMEI/MEID, serial number, SIM operator, cell operator, and model number;

        d.    All location history associated with the account. All location data whether
derived from Global Positioning System (GPS) data, cell site/cell tower triangulation
precision measurement information such as timing advance or per call measurement data,
and Wi-Fi location. Such data shall include the GPS coordinates, the dates and times of all
location recordings, and origin of how the location recordings were obtained and estimated
radius;

       e.       Web search history, including, but not limited to, mobile and desktop browser
searches;

       f.       The types of service utilized;

      g.      All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures, and files;
                                             1
            Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 13 of 14




       h.      All records pertaining to communications between the Service Provider and
any person regarding the account, including contacts with support services and records of
actions taken.

       i.       Voice and/or audio activity captures;

       j.      Google Map location saved and/or frequent locations, favorite and/or starred
locations including, but not limited to, searches conducted using the Google Map and/or
Maze services;

      k.     Communication including, but not limited to, audio, video, text message
and/or chat delivered through the Google, Inc. service known as Google Hangouts;

      l.      Posts, status updates, and/or any other information including photographs
and/or video for the Google, Inc. service known as Google+;

      m.      Photographs and/or videos that are contained and/or were uploaded in the
Google, Inc. services known as Google Photos, Picasa web albums, Google+, or any other
Google, Inc. service designed to store video, photographs, and/or data, including the
metadata for each file, including those that have been deleted if still available;

      n.      Electronic files, folders, media, and/or data uploaded and/or contained on the
Google, Inc. service known as Google Drive;

       o.     Historical account information, including call forwarding numbers and
account backup telephone number; subscriber registration information, sign-up IP address
and associated time stamp, telephone connection records, billing information, stored text
message content, stored voicemail content, any and all apps installed using referenced email,
Google Play Store transactions, call records, and IP log information.

II.    Information to be Searched for and Seized by the Government

       Any and all records or information, including the contents of any and all wire and
electronic communications, attachments, stored files, print outs, and header information that
contain evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 2252A(a)(5)
(Possession of Child Pornography), including, but not limited to information pertaining to:

       a.      The contents of any communications that relate to the possession or accessing
with intent to view of child pornography, as defined by 18 U.S.C. § 2256(8);

     b.         Records relating to who created, used, or communicated with the Subject
Account;

      c.      Records, including but not limited to video files, audio files, images, stored
messages, recordings, books, documents, and cached web pages relating to the possession or
                                               2
        Case 6:20-mj-00749-MJP Document 1 Filed 10/14/20 Page 14 of 14




accessing with intent to view of child pornography;

       d.    All visual depictions, including still images, videos, films or other recordings of
child pornography, as defined in Title 18, United States Code, Section 2256(8), and any
mechanism used for the receipt or storage of the same; and

       e.      Web search history, including, but not limited to, mobile and desktop browser
searches, relating to the possession, accessing with intent to view, or attempting to possess
or access with intent to view of child pornography, as defined by 18 U.S.C. § 2256(8);

       f.      Records relating to any attempt(s) to clear or delete the web search history,
cookies, or other historical information related to the Subject Account; and

       g.      Any other identifying information associated with the user of the account
(financial information, employment information, patterns of behavior, etc.).




                                               3
